DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 3-6, 8, 10-15 and 17-20 are amended.
Claims 2, 9 and 16 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Applicant initiated interview was conducted on March 16th, 2021 to provide clarification of proposed claim amendments (see interview summary paper # 20210316). 

Applicant’s amendments filed March 10th, 2021 do not place the claims in condition for allowance since previously cited prior art by “Xia” in view of “Han” still disclose at least the amended part of the claims as indicated below. Applicant is suggested to incorporate all claim limitations from the allowable subject matter indicated in the Final Office action.

Response to Arguments
Applicant’s arguments (see remarks pages 14-16 of 17) filed March 10th, 2021 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, “Applicant submits that none of the cited references, alone or in combination, discloses or suggests at least "wherein q and Mk are relatively prime"... Xia does not disclose or suggest "wherein q and Mk are relatively prime" ... Xia does not disclose, or suggest, q and Mk are relatively prime at all. Therefore, Xia doesn't disclose or suggest the above highlighted limitation… Han does not cure the deficiency of Xia. Han does not disclose or suggest the above limitation. Han is not cited for this purpose. Thus, even if combined, Xia in view of Han do not disclose or suggest all of the limitations of amended independent claim 1 [Remarks, page 14-16 of 17].
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Xia col. 4, lines 15-65 discloses as follows:

	“In an exemplary embodiment, Step S202 may be implemented in such a way that: the source UE determines a sequence set of a ZC sequence needing to be selected by means of the following formula, and randomly selects one sequence from the sequence set as the ZC sequence needing to be selected.


    PNG
    media_image1.png
    204
    661
    media_image1.png
    Greyscale


where a set of root indexes u corresponding to the ZC sequence set is S, and when N is assigned with different values, the set S is:



    PNG
    media_image2.png
    365
    943
    media_image2.png
    Greyscale

	
In other words, Xia teaches “q and Mk are relatively prime” by disclosing:

a set of root indexes “u” or “q” corresponds to the ZC sequence set “S”. 

“N” or “Mk” is a length of the selected ZC sequence; and

When “N” is assigned with different values (i.e. prime values), the set “S” is also: “relatively” prime.
in view of “Han” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469